Smith, Judge.
This is an appeal from an order of the trial court denying the appellant’s Motion for Judgment Notwithstanding a Mistrial. Inasmuch as the case is still pending in trial court and appellant did not comply with Section 1 of the Appellate Practice Act, as amended (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073 (Code Ann. § 6-701 (a) 2)), this appeal is dismissed.

Dismissed.


Deen, P. J., and Banke, J., concur.

Benjamin Zeesman, pro se.
Richard B. Thornton, James B. McLaughlin, Jr., for appellee.